Citation Nr: 1723971	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a head wound/head trauma.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for dyslipidemia.

7.  Entitlement to service connection for a traumatic brain injury (TBI) with residuals, claimed as head trauma.

8.  Entitlement to service connection for chronic myositis of the para-cervical spine muscles.

9.  Entitlement to service connection for chronic myositis of the para-lumbar spine muscles.

10.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

12.  Entitlement to service connection for absence seizures.

13.  Entitlement to service connection for hypertensive cardiovascular disease.

14.  Entitlement to service connection for diabetes mellitus, type 2.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1959 to August 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A February 2010 rating decision denied service connection for bilateral hearing loss and head trauma, and reopened and denied entitlement to schizophrenia.  A notice of disagreement was received in March 2010, a statement of the case was issued in September 2012, and a VA Form 9 was received in September 2012.

A January 2015 rating decision denied service connection for tinnitus, hypertensive cardiovascular disease, diabetes mellitus, type 2, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, dyslipidemia, absence seizures, chronic myositis para-cervical spine muscles, chronic myositis para-lumbar spine muscles, and TDIU.  A notice of disagreement was received in January 2015, a statement of the case was issued in April 2015, and a VA Form 9 was received in May 2015.


FINDINGS OF FACT

1.  A December 1973 Board decision denied the claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not file an appeal to that decision and it is final.

2.  Some of the evidence received since the December 1973 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

3.  A July 1972 rating decision denied the claim of entitlement to service connection for a head wound.  The Veteran did not file an appeal to that decision and it is final.

4.  Some of the evidence received since the July 1972 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a head wound.

5.  The Veteran's acquired psychiatric disorder is not causally or etiologically due to service and did not have an onset within one year of discharge.

6.  The Veteran's bilateral hearing loss is not causally or etiologically due to acoustic trauma during service and did not have an onset within one year of discharge.

7.  The Veteran's tinnitus is not causally or etiologically due to acoustic trauma during service and did not have an onset within one year of discharge.

8.  The finding of dyslipidemia, or high cholesterol, is a laboratory measurement, which by itself does not constitute a recognized disability for purposes of VA benefits entitlement.

9.  A head wound/trauma, or TBI, is not causally or etiologically due to service.

10.  Chronic myositis of the para-cervical spine muscles is not causally or etiologically due to service.

11.  Chronic myositis of the para-lumbar spine muscles is not causally or etiologically due to service.

12.  Peripheral neuropathy of the bilateral upper extremities is not causally or etiologically due to service and did not have an onset within one year from discharge.

13.  Peripheral neuropathy of the bilateral lower extremities is not causally or etiologically due to service and did not have an onset within one year from discharge.

14.  Absence seizures are not causally or etiologically due to service.

15.  Hypertensive cardiovascular disease is not causally or etiologically due to service and did not have an onset within one year from discharge.

16.  Diabetes mellitus, type 2, is not causally or etiologically due to service and did not have an onset within one year from discharge.

17.  Service connection is not in effect for any disabilities. 


CONCLUSIONS OF LAW

1.  The Board's December 1973 decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  Evidence received since the December 1973 Board decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A July 1972 rating decision that denied the claim of entitlement to service connection for a head wound is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Evidence received since the July 1972 rating decision is new and material, and the Veteran's claim for service connection for a head wound is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Service connection for an acquired psychiatric disorder, to include schizophrenia, is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R.         § 3.303 (2016).

6.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A.     §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

7.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

8.  Service connection for dyslipidemia is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  Service connection for a head wound/head trauma or traumatic brain injury (TBI) is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

10.  Service connection for chronic myositis of the para-cervical spine muscles is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

11.  Service connection for chronic myositis of the para-lumbar spine muscles is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

12.  Service connection for peripheral neuropathy of the bilateral upper extremities is not established.  38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

13.  Service connection for peripheral neuropathy of the bilateral lower extremities is not established.  38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

14.  Service connection for absence seizures is not established.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

15.  Service connection for hypertensive cardiovascular disease is not established.  38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

16.  Service connection for diabetes mellitus, type 2, is not established.  38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

17. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

Adequate notice pertaining to the Veteran's claims was satisfied by letters provided to the Veteran in December 2009 and December 2014.  The duty to notify has been fulfilled.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Board acknowledges that the record does not contain a VA examination or VA medical opinions for the Veteran's claimed disorders other than bilateral hearing loss and tinnitus.  However, as will be discussed below, the evidence does not establish that an event, injury or disease occurred in service.  Accordingly, VA is not required to obtain an examination or medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran indicated in a statement received in February 1973 that he was receiving Social Security (SSA) benefits.  However, neither the Veteran nor the record has suggested that these records are relevant to his claims.  As such, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duties.

II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for an Acquired Psychiatric Disorder and for Head Trauma/Head Wounds

The Veteran seeks to reopen his claims for entitlement to service connection for an acquired psychiatric disorder and for head trauma/head wounds.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
 
The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Acquired Psychiatric Disorder

A claim for entitlement to service connection for an acquired psychiatric disorder was last denied in a December 1973 Board decision.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In this instance, since the Board's December 1973 decision denied the claim on the basis that there was no evidence that a current psychiatric disorder was incurred during service, the Board finds that new and material evidence would consist of evidence that a current psychiatric disorder was due to service.

Evidence received since the December 1973 Board decision consists of numerous records and documents.  The Veteran submitted a private medical opinion, dated November 2009, which opines that it is more probable than not that the Veteran's psychiatric disorder is service connected secondary to incidents during service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156.  The Board determines that the claim is reopened.

Head Trauma/Head Wounds

A claim for entitlement to service connection for head trauma/head wounds was last denied in a July 1972 rating decision.

In this instance, since the July 1972 rating decision denied the claim on the basis that there was no evidence that a head wound occurred during service, the Board finds that new and material evidence would consist of evidence that a head wound occurred during service.

The Veteran submitted a private medical opinion, dated November 2009, which stated the Veteran gave a history of an incident while on active service where he presented a head trauma with loss of consciousness.  Additionally, a VA treatment record, dated October 2009, reveals the Veteran was seen for treatment of schizophrenia, undifferentiated type, rule out dementia due to head trauma.

As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for head trauma/head wounds.  See 38 C.F.R. § 3.156.  The Board determines that the claim is reopened.

III.  Service Connection Claims

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, tinnitus, dyslipidemia, TBI, chronic myositis of the para-cervical spine muscles, chronic myositis of the para-lumbar spine muscles, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, absence seizures, hypertensive cardiovascular disease, and diabetes mellitus, type 2.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

A.  Acquired Psychiatric Disorder, to Include Schizophrenia

The Veteran asserts his current acquired psychiatric disorder is due to his time in service, specifically that it is due to head trauma incurred during service.

The Board notes the RO reopened the previously denied claim of entitlement to service connection for a psychiatric disorder, reviewed the claims file, and adjudicated the service connection issue on the merits in the February 2010 rating decision.  Therefore, there is no prejudice to the Veteran in reopening the claim and then proceeding with adjudication of the issue of service connection on the merits.

Service treatment records were reviewed and contain no complaints, symptoms or diagnoses of an acquired psychiatric disorder or any head trauma.  On the Report of Medical History for the Veteran's separation examination in June 1961, the Veteran reported that he was in good health and he did not have any nervous trouble of any sort, depression, or excessive worry.  

The Veteran was seen at a psychiatric hospital in January 1971 with complaints of stomach pain and headaches.  The diagnosis was anxiety reaction.

In March 1972, the Veteran filed an initial claim for service connection for a nervous condition.  On the claim form, the Veteran stated that the nervous condition resulted from two head wounds he incurred during active service.

The Veteran was afforded a VA examination in June 1972.  During the examination, the Veteran's wife reported that about two years prior, the Veteran began having crying spells and he was taken to a psychiatric hospital for treatment.  It was further reported that the Veteran had been unable to work for the previous year.  Prior to that, he had worked in a factory for about six years.  On mental status examination, the Veteran was disoriented as to time and place and partially disoriented as to person.  He exhibited marked impairment of his mental capacities.  The final diagnosis was schizophrenia, schizoaffective type.  Disability was considered severe.

The Veteran's wife submitted statements, as well as several friends, and stated that they have known the Veteran for many years.  They indicated that prior to service, the Veteran was sociable, friendly, and normal; however, after his return from service, he was noticeably nervous and restless and received psychiatric treatment.

In a September 1973 letter, a private physician stated that the Veteran suffers from intense nerve disorders, which are schizophrenic in type.  The physician noted that the Veteran has received treatment many times since 1961.

In November 2009, a private physician stated that the Veteran had an incident while he was in service where he presented a head trauma with loss of consciousness.  The physician stated the Veteran never received an explanation of what happened or what was the treatment he received.  After this incident, the Veteran started to experience nervous problems.  The physician reported that the Veteran was in good mental health when he entered service and started to develop symptoms of restlessness, anxiety, poor sleep and visual and auditory hallucinations.  He had episodes of deficiencies of judgment, thinking and mood and the voices that he heard upset him and scared him.  The physician stated that soon after he retired from service he was evaluated and diagnosed with schizophrenia of paranoid type.  The physician opined that it was more probably than not that the Veteran's nervous condition was secondary to the head trauma received during service.

A private physician submitted a statement in November 2014, indicating that the Veteran has nervousness, anxiety, irritability, and various other symptoms as a result of his time in service.  The physician stated that the Veteran experienced a head trauma with loss of consciousness during service.

First, the Board notes that the Veteran had a current diagnosis of schizophrenia.  As such, Shedden element (1) is met.  Unfortunately, elements (2) and (3) are not met.

There is no credible evidence of any in service symptoms, treatment or diagnosis of a psychiatric disorder or any head trauma with loss of consciousness.  The Veteran himself indicated on the separation Report of Medical History, dated June 1961, that he was in good health.  He specifically denied that he had any nervous trouble, depression or excessive worry upon discharge from service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness. See Fed. R. Evid.  803(3). Therefore, the history report is accepted as the credible and accurate account of the condition of his mental health during service, and upon discharge.

Furthermore, the Board finds the assertions that the Veteran's psychiatric disorder had an onset within one year of discharge from service are not credible.  Of note, while a private physician indicated in 1973 that the Veteran had received treatment since 1961, in contrast, during the June 1972 VA examination, the Veteran's wife reported he began having symptoms only two years prior.  Additionally, the earliest treatment of record is from 1971, approximately 10 years after service.

The Board acknowledges the private medical opinions of record.  However, these opinions are based on the Veteran's statements regarding an in-service injury.  As noted, there is no indication in the service treatment records that the Veteran sustained any type of head injury or loss of consciousness during service.  In fact, the Veteran himself indicated he was in good health and denied any psychiatric symptoms upon discharge from service.  Of note, a medical opinion based on an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The fact that these providers recorded the Veteran's statements does not render them independent evidence or medical evidence in support of the occurrence of an accident.  Therefore, these opinions are not probative evidence and do not trigger VA's duty to obtain an examination or opinion.

The Veteran was not afforded VA examinations and no VA opinions were obtained regarding this disorder, but the Board concludes that such is not necessary.  While there is competent evidence of a current disorder, there is no credible indication of any in-service event.  As the evidence does not establish that an event, injury or disease occurred in service, the Board finds that, pursuant to McLendon, VA examinations and/or VA opinions are not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the service treatment records and post-service treatment records.  Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran has a current diagnosis, service treatment records are completely negative for any symptoms, diagnosis or treatment of an acquired psychiatric disorder, there are no probative persuasive medical opinions linking his current disorder to service, and the assertions that his disorder began within one year of discharge conflict with other medical evidence of record.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  

B.  Hearing Loss and Tinnitus

The Veteran asserts his bilateral hearing loss and tinnitus are due to exposure to acoustic trauma during service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

 "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Exposure to acoustic trauma during service is conceded based on the Veteran's military occupation specialty (MOS) as a Light Weapons Infantryman.  See DD214; February 2010 rating decision.

The Veteran has a current diagnosis of tinnitus and a diagnosis of a bilateral hearing loss disability, pursuant to 38 C.F.R. § 3.385.  See August 2012 VA examination.

The remaining question is whether a nexus exists between the current bilateral hearing loss, tinnitus, and the Veteran's claimed in-service noise exposure.  

Based on examination of the Veteran, consideration of his lay statements, and review of the file, the VA examiner opined that the Veteran's bilateral hearing loss is less likely than not due to service.  See August 2012 VA examination report.  The examiner noted that the induction hearing test performed on the Veteran's August 1959 enlistment examination was a whispered voice test reported as normal and that even though this test was not reliable to establish frequency specific hearing levels at age of enlistment, without previous history of ear pathology or trauma normal
hearing was expected.  The examiner observed that at separation, the audiogram completed in June 1961 indicated there was normal hearing levels for all frequencies in both ears.  The examiner noted that the Veteran's service records, claim folder, and VA medical records include no indication or complaints for hearing loss until 2009-38 years after separation from active military service.  The examiner observed that there was a history of occupational noise exposure reported by the Veteran as he described work at a factory for female underwear garments.  
The examiner maintained that it was well established that exposure to high levels of noise caused either immediate hearing loss such as in cases of noise/acoustic trauma or progressive hearing deficits during prolonged periods of exposure but retroactive hearing effect was not expected so many years after being exposed to noise.  The examiner indicated that the current hearing deficit was more likely due to occupational noise exposure and the changes in hearing sensitivity expected with the normal aging process.  Therefore it was her professional opinion that the current bilateral hearing loss was less likely than not due to or caused by the noise exposure/acoustic trauma during active service.  

In regard to tinnitus, the VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner related that the Veteran reported that he had had tinnitus for many years, but could not provide specific information on onset.  The examiner maintained that it is well documented that tinnitus can occur as a result of noise exposure and it is reported in the medical literature as delayed onset phenomenon.  However, "in the presence of a progressive hearing loss, and tinnitus can also appear as a symptom of decreased hearing sensitivity and not necessarily be related to noise exposure over 50 years ago."

The Board also acknowledges the two private opinions where the Veteran's treating physicians indicated the Veteran's hearing loss and tinnitus, among several other disabilities, were due to service.  See November 2009 statement from Dr. V.; November 2014 statement from Dr. Q.  In November 2009, the Veteran's private physician explained that prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  The physician noted that the Veteran was exposed to high frequency arm fire noise during service, which is more probable than not the cause of his hearing loss.  Similarly, the November 2014 statement from the Veteran's treating physician stated the Veteran experiences hearing loss and tinnitus, secondary to high noises during military operations.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In regard to the two private opinions linking the Veteran's hearing loss and tinnitus to service, the Board assigns these opinions little probative value because they are not based on a review of the Veteran's file which contains relevant information regarding the condition of the Veteran's hearing in service.  The opinions do not account for the fact that the Veteran's hearing was normal at discharge and do not provide a basis based on sound medical principles for why hearing loss manifesting years after noise exposure can be attributable to such noise exposure.  Also, in regard to tinnitus, the November 2014 statement from Dr. Q provides no rationale. 
A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast, the August 2012 VA examiner provided data/facts and a conclusion with a  reasoned medical explanation connecting the two thereby rendering the medical opinion of great probative value.  The August 2012 VA examiner also adequately explained why she could not link the Veteran's tinnitus to service without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.")  Thus, the Board finds that there is no persuasive evidence of record that the Veteran's bilateral hearing loss and tinnitus are due to in-service noise exposure.  As such, the Veteran's service-connection claims for tinnitus and hearing loss are denied.

C.  Dyslipidemia

The Veteran states that his dyslipidemia is related to his active duty service. 

Private treatment records reveal diagnosis of, and treatment for, dyslipidemia, characterized as high cholesterol.  See November 2014 Medical Data Review.  Unfortunately, elevated cholesterol is not considered a disability for which service connection may be granted.

Elevated cholesterol is classified as a laboratory finding, rather than a disability, for VA compensation purposes.  See 61 Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).

As dyslipidemia is not a disability for VA compensation purposes, the Veteran has not presented a valid claim of service connection as to this issue.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  Thus, the claim of entitlement to service connection for dyslipidemia must be denied.

D.  TBI, Chronic Myositis of the Para-Cervical Spine Muscles, Chronic Myositis of the Para-Lumbar Spine Muscles, Peripheral Neuropathy of the Bilateral Upper and Lower Extremities, Absence Seizures, Hypertensive Cardiovascular Disease and Diabetes Mellitus, Type 2

The Veteran has submitted claims for service connection for head trauma/TBI, chronic myositis of the para-cervical spine muscles, chronic myositis of the para-lumbar spine muscles, peripheral neuropathy of the bilateral upper and lower extremities, absence seizures, hypertensive cardiovascular disease, and diabetes mellitus, type 2.

The Board notes the RO adjudicated the issue of entitlement to service connection for a head wound/head trauma, or TBI, on the merits in the February 2010 rating decision.  Therefore, there is no prejudice to the Veteran in reopening the claim and then proceeding with adjudication of the issue of service connection on the merits.

The Veteran has current diagnoses of his claimed disorders.  See December 2014 statement from Dr. Q.  The Board therefore finds that the evidence demonstrates current diagnoses, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Unfortunately, the claims fail to meet elements (2) and (3).  There is no evidence in the service treatment records of symptoms, treatment or diagnosis of any of the claimed disorders.  Furthermore, other than generally claiming a head injury, the Veteran has not made any specific allegations of how these disorders are due to service or described any specific incidents during service that led to these claimed disorders.  

Of note, in a December 2014 statement from the Veteran's private treating physician, the physician stated that during active duty the Veteran suffered multiple body traumas, including head trauma with loss of consciousness.  Unfortunately, the Board finds that these statements are not probative, as they are based on the Veteran's report and not the examiner's assessment of medical evidence.  These statements directly conflict with service treatment records, which do not document any head trauma with loss of consciousness.

In the December 2014 statement, the Veteran's private physician also opined that the Veteran's disorders were more probable than not secondary to his military service performance.  No explanation or rationale was provided.  The Board notes in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, the Board finds that this medical opinion is not probative.

The Board notes that the Veteran was not afforded VA examinations and no VA opinions were obtained regarding these disorders, but concludes that such is not necessary.  While there was competent evidence of current disorders, there is no credible indication of any in-service events.  As the evidence does not establish that an event, injury or disease occurred in service, the Board finds that, pursuant to McLendon, VA examinations and/or VA opinions are not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, presumptive service connection for the applicable disorders as a "chronic disease" is also not warranted, as there is no documentation of the disorders within one year of the Veteran's 1961 discharge.  

As for a continuity of symptomatology between the disorders and service, these disorders were not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  

IV. TDIU

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Service connection is not in effect for any disabilities.  Therefore, entitlement to TDIU is not warranted. 

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claims.
ORDER

The claim for entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent, the claim is granted.

The claim for entitlement to service connection for a head wound/head trauma is reopened; to this extent, the claim is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dyslipidemia is denied.

Entitlement to service connection for a head wound/head trauma, or TBI, is denied.

Entitlement to service connection for chronic myositis of the para-cervical spine muscles is denied.

Entitlement to service connection for chronic myositis of the para-lumbar spine muscles is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for absence seizures is denied.

Entitlement to service connection for hypertensive cardiovascular disease is denied.

Entitlement to service connection for diabetes mellitus, type 2 is denied.

Entitlement to a TDIU is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


